DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendments filed December 23, 2020 and February 4, 2021. Claims 106-114, 117, 119 and 121-127 were previously pending, with claim 107 withdrawn from consideration. Applicant amended claims 106-108, 115 and 127 and cancelled claims 112-114, 119, 122 and 123. Claims 106, 108-111, 115, 117, 121 and 124-127 are under consideration.
Applicant’s claim amendments combined with arguments and supplemental declaration by Brandon Steelman overcame the previously presented claim rejections under 35 U.S.C. 112(a), enablement and written description and under 35 U.S.C. 112(b). No references were found teaching or suggesting claims 106, 108-111, 115, 117, 121 and 124-127, therefore they are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 was filed after the mailing date of the non-final office action on June 23, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Brandon Tavshanjian on February 8, 2021.
The application has been amended as follows: 
Cancel claim 107.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 8, 2021